Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 1 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 1 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-60907-CIV-MORENO/TURNOFF

 

FEDERAL TRADE COMMISSION, and
STATE OF FLORIDA,
Plaintiffs,
V.

JEREMY LEE MARCUS, individually and
as an officer, director, member, manager, or
owner of all named corporate defendants;

CRAIG DAVIS SMITH, individually and as
an officer, director, member, manager, or
owner of all named corporate defendants,

YISBET SEGREA, individually and as an
officer, director, member, or manager of all
named corporate defendants,

FINANCIAL FREEDOM NATIONAL,
INC., a Florida corporation, f/k/a
INSTITUTE FOR FINANCIAL
FREEDOM, INC. and MARINE CAREER
INSTITUTE SEA FRONTIERS, INC., also
d/b/a 321 LOANS, INSTAHELP
AMERICA, INC., HELPING AMERICA
GROUP, UNITED FINANCIAL SUPPORT,
BREEZE FINANCIAL SOLUTIONS,

321 FINANCIAL EDUCATION, CREDIT
HEALTH PLAN, CREDIT SPECIALISTS
OF AMERICA, AMERICAN ADVOCACY
ALLIANCE, and ASSOCIATED
ADMINISTRATIVE SERVICES,

321LOANS, INC., a Florida corporation,
f/k/a 321 LOANS, INC., also d/b/a
321 FINANCIAL, INC.,

INSTAHELP AMERICA, INC., a Florida
corporation, f/k/a HELPING AMERICA

 

 
Case 0:17-6y-B000 FAM Document 127 -Estered Ot FLED Docker 69/20/3817 Baye 2 of 37

 

TEAM, INC., also d/b/a HELPING
AMERICA GROUP,

HELPING AMERICA GROUP, LLC, a
Florida limited liability company, f/k/a
HELPING AMERICA GROUP, INC.,

BREEZE FINANCIAL SOLUTIONS, INC.,
a Florida corporation, also d/b/a CREDIT
HEALTH PLAN and CREDIT
MAXIMIZING PROGRAM,

US LEGAL CLUB, LLC, a Florida limited
liability company,

ACTIVE DEBT SOLUTIONS, LLC, a
Florida limited liability company, f/k/a
ACTIVE DEBT SOLUTIONS, INC., also
d/b/a GUARDIAN LEGAL CENTER,

GUARDIAN LG, LLC, a Florida limited
liability company, also d/b/a GUARDIAN
LEGAL GROUP,

AMERICAN CREDIT SECURITY, LLC, a
Florida limited liability company, f/k/a
AMERICAN CREDIT SHIELD, LLC,

PARALEGAL SUPPORT GROUP LLC, a
Florida limited liability company, f/k/a
PARALEGAL STAFF SUPPORT LLC,

ASSOCIATED ADMINISTRATIVE
SERVICES, LLC, a Florida limited liability
company, also d/b/a JOBFAX,

VIKING MANAGEMENT SERVICES
LLC, a Wyoming limited liability company,

COCKBURN & ASSOCIATE LLC, a
Florida limited liability company,

OMNI MANAGEMENT PARTNERS LLC,
a Florida limited liability company,

HP MEDIA, INC., a Florida limited liability
company,

 

 
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 3 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 3 of 37

 

WHITE LIGHT MEDIA LLC, a Nevada
limited liability company, and

DISCOUNT MARKETING USA S.A., a
Panamanian corporation,

Defendants, and

JLMJP POMPANO, LLC, a Florida limited
liability company,

1609 BELMONT PLACE LLC, a Florida
limited liability company,

16 S H STREET LAKE WORTH, LLC, a
Florida limited liability company,

17866 LAKE AZURE WAY BOCA, LLC, a
Florida limited liability company,

114 SOUTHWEST 2ND STREET DBF,
LLC, a Florida limited liability company,

110 GLOUCHESTER ST., LLC, a Florida
limited liability company,

72 SE 6TH AVE., LLC, a Florida limited
liability company,

FAST PACE 69 LLC, a Florida limited
liability company,

STRATEGIC ACQUISITIONS TWO, LLC,
a Florida limited liability company,

HALFPAY INTERNATIONAL, LLC, a
Delaware limited liability company, also
d/b/a 16 H.S. STREET 12PLEX LLC, 311
SE 3RD ST., LLC, 412 BAYFRONT
DRIVE, LLC, 110 GLOUCHESTER ST.,
LLC, 72 SE 6TH AVE., LLC, 114 SW 2ND
STREET JM, LLC, 8209 DESMOND
DRIVE, LLC, and HLFP, LLC,

HALFPAY NV LLC, a Nevada limited
liability company, also d/b/a HALFPAY
INTERNATIONAL LLC,

 

 
Case 0:17 tv-BO00T FAM” Dogument 127 -eatered on FLEE Docket 09/29/9017 age 4 of 37

 

NANTUCKET COVE OF ILLINOIS, LLC,
an Illinois limited liability company,

JACK MARCUS,
TERESA DUDA, and
JAMES MARCUS,

Relief Defendants.

 

 
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 5 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 5 of 37

PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PERMANENT INJUNCTION
AND OTHER EQUITABLE RELIEF

Plaintiffs, the Federal Trade Commission (“FTC” or “Commission’’) and the Office of the
Attorney General, State of Florida, Department of Legal Affairs (“State of Florida”), for their
Complaint allege:

1, The FTC brings this action under Section 13(b) of the Federal Trade Commission
Act (“FTC Act”), 15 U.S.C. § 53(b), and the Telemarketing and Consumer Fraud and Abuse
Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to obtain temporary,
preliminary, and permanent injunctive relief, rescission or reformation of contracts, restitution,
the refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief for
Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and
the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310.

2. The State of Florida, by and through its Attorney General, Pamela Jo Bondi,
brings this action under the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”),
Chapter 501, Part II, Florida Statutes (2016), Fla. Stat. § 501.201 et seq., the Telemarketing Act,
15 U.S.C. §§ 6101-6108, and the TSR, 16 C.F.R. Part 310, to obtain temporary, preliminary, and
permanent injunctive relief, rescission or reformation of contracts, consumer restitution, the
refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief, and
reimbursement of costs and attorneys’ fees for Defendants’ acts or practices in violation of the
FDUTPA. The State of Florida has conducted an investigation, and the head of the enforcing
authority, Attorney General Pamela Jo Bondi, has determined that an enforcement action serves

the public interest as required by the FDUTPA Section 501.207(2), Florida Statutes.
Case 1:20-mc-00004-SPW-TJG_ Document 1_ Filed_04/20/2 6 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 69/25/3017 Page 6 of 37

SUMMARY OF THE CASE
3. Since at least late 2013, Jeremy Lee Marcus, Craig Davis Smith, and Yisbet
Segrea (the “Individual Defendants”), through a maze of seventeen interrelated companies (the

ool

“Corporate Defendants,” and collectively, “Defendants”), have engaged in a massive scheme to
offer consumers phony debt relief services, including fake loans.

4. Defendants make their money either through promises of large debt consolidation
loans at attractive rates, or through representations that they have taken over the servicing of
consumers’ pre-existing debt relief accounts. In either instance, Defendants trick consumers into
paying Defendants hundreds or thousands of dollars a month under the false pretense that
Defendants will pay, settle, or obtain dismissals of consumers’ debts and improve consumers’
credit.

5. However, Defendants do not pay, settle, or obtain dismissals of consumers’ debts,
nor do they improve consumers’ credit. Instead, Defendants convert consumers’ money to their
own use by paying only themselves.

6. Over time, consumers learn that their debts are unpaid, their accounts are in
default, and their credit scores have plummeted. Some consumers are eventually sued by their
creditors, and some are forced to file bankruptcy.

7. While consumers suffer, Defendants make millions. Since at least mid-2014,
Defendants have generated tens of millions of dollars from their scam.

8. In addition, the Corporate Defendants operate as a common enterprise, including

sharing names and business functions to further their overall scheme. The Corporate Defendants

 

' The “Corporate Defendants” are set forth on pages 6 through 11.
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 7 of 53

Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 7 of 37

are owned and controlled by the Individual Defendants, who run their day-to-day operations. The
Corporate Defendants also share the same principal place of business — an approximately 50,000
square foot warehouse — and the common space within it. Many Corporate Defendants take turns
reporting quarterly payroll for many of the approximately 150 employees that work for
Defendants. Others hold themselves out to the public as providers of promised services, yet do
not report any employees. The Corporate Defendants also trade funds freely and move money
through their accounts, ultimately delivering tens of millions of dollars in profits from the
enterprise to the Individual and Relief Defendants.”
JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a)
and 1345, and 15 U.S.C. §§ 45(a), 53(b), and 6102(c).

10. This Court has supplemental jurisdiction over the State of Florida’s claims
pursuant to 28 U.S.C. § 1367.

11. Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(1), (c)(2),
and (d), and 15 U.S.C. § 53(b).

PLAINTIFFS

12. The FTC is an independent agency of the United States Government created by
statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces the Telemarketing Act, 15 U.S.C. §§ 6101-6108. Pursuant to the Telemarketing Act, the

 

* The “Relief Defendants” are identified on pages 12 through 13.
Case 1:20-mc-00004-SPW-TJC_ Document 1 Fue d_.04/20/20 Page 8 of 5
Case 0:17- “Cv -60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 8 of 37

FTC promulgated and enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive and
abusive telemarketing acts or practices in or affecting commerce.

13. The FTC is authorized to initiate federal district court proceedings, by its own
attorneys, to enjoin violations of the FTC Act and the TSR, and to secure such equitable relief as
may be appropriate in each case, including rescission or reformation of contracts, restitution, the
refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b),
56(a)(2)(A), and 6102(c).

14.‘ The State of Florida is the enforcing authority under the FDUTPA pursuant to
Florida Statutes Section 501.203(2) and is authorized to pursue this action to enjoin violations of
the FDUTPA and to obtain equitable or other appropriate relief, including rescission or
reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten
monies, or other relief as may be appropriate. Fla. Stat. § 501.207. Pursuant to the authority
found in the Telemarketing Act at 15 U.S.C. § 6103(a), the State of Florida is also authorized to
initiate federal district court proceedings to enjoin telemarketing activities that violate the TSR,
and in each such case, to obtain restitution and other compensation on behalf of Florida
residents.

DEFENDANTS

15. Defendant Jeremy Lee Marcus (“Marcus”) is or has been an owner, officer,
principal, manager, or director of the Corporate Defendants and is or was the manager, member,
or authorized representative of the Relief Defendants. At all times material to this Complaint,
acting alone or in concert with others, he has formulated, directed, controlled, had the authority

to control, or participated in the acts and practices set forth in this Complaint. Marcus resides in
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 9 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 9 of 37

this district and, in connection with the matters alleged herein, transacts or has transacted
business in this district and throughout the United States, including in the State of Florida.

16. Defendant Craig Davis Smith (“Smith”) is or has been an owner, officer,
principal, manager, or director of the Corporate Defendants. At all times material to this
Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the
authority to control, or participated in the acts and practices set forth in this Complaint. Smith
resides in this district and, in connection with the matters alleged herein, transacts or has
transacted business in this district and throughout the United States, including in the State of
Florida.

17. Defendant Yisbet Segrea (““Segrea”) is or has been an officer, principal,
manager, or director of the Corporate Defendants. At all times material to this Complaint, acting
alone or in concert with others, she has formulated, directed, controlled, had the authority to
control, or participated in the acts and practices set forth in this Complaint. Segrea resides in this
district and, in connection with the matters alleged herein, transacts or has transacted business in
this district and throughout the United States, including in the State of Florida.

18. Defendant Financial Freedom National, Inc. (“FFN’’), formerly known as
Institute for Financial Freedom, Inc., and Marine Career Institute Sea Frontiers, Inc., also doing
business as 321 Loans, Instahelp America, Inc., Helping America Group, United Financial
Support, Breeze Financial Solutions, 321Financial Education, Credit Health Plan, Credit
Specialists of America, American Advocacy Alliance, and Associated Administrative Services,
is a Florida corporation with its principal place of business at 1410 SW 3rd Street, Pompano
Beach, Florida 33069. FFN has done business under a number of fictitious names used by

Defendants to market and sell their scam, including “321 Loans,” “Instahelp America,” and
Case 1:20-mc-00004-SPW-TJC_ Document 1 _ Filed_04. le 0/20
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29 S017 © Age 10 of 37

“Helping America Group.” FFN was acquired as a pre-existing non-profit company exempt from
federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C §
501(c)(3). Notwithstanding this, FFN is organized to carry on business for its own profit or the
profit of its members within the meaning of Section 4 of the FTC Act, 15 U.S.C. § 44. Defendant
FFN transacts or has transacted business in this district and throughout the United States,
including in the State of Florida.

19. Defendant 321Loans, Inc. (“321Loans”), formerly known as 321 Loans, Inc.,
also doing business as 321Financial, Inc., is a Florida corporation with its principal place of
business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. “321Loans” is typically the
name Defendants have used on mailers and other solicitations marketing their purported debt
consolidation loans to consumers. Although 321Loans’s articles of incorporation represent it as a
non-profit corporation, 321 Loans is organized to carry on business for its own profit or the profit
of its members within the meaning of Section 4 of the FTC Act, 15 U.S.C. § 44. Defendant
321Loans transacts or has transacted business in this district and throughout the United States,
including in the State of Florida.

20. Defendant Instahelp America, Inc. (“Instahelp-HAG”), formerly known as
Helping America Team, Inc., also doing business as Helping America Group, is a Florida
corporation with its principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida
33069. “Helping America Group” is another name predominantly used by Defendants in their
debt consolidation scheme, and Instahelp-HAG is one of three Corporate Defendants that has
used that name. Although Instahelp-HAG’s articles of incorporation represent it as a non-profit
corporation, Instahelp-HAG is organized to carry on business for its own profit or the profit of its

members within the meaning of Section 4 of the FTC Act, 15 U.S.C. § 44. Defendant Instahelp-
Case 1:20-mc-00004-SPW-TJC_ Document 1_ Filed 04/20/20 Page 1io
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 11 of 37

HAG transacts or has transacted business in this district and throughout the United States,
including in the State of Florida.

21. Defendant Helping America Group, LLC (“HAG”), formerly known as
Helping America Group, Inc., is a Florida limited liability company with its principal place of
business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. Defendants have prominently
used the name “Helping America Group” in the scam. Defendant HAG transacts or has
transacted business in this district and throughout the United States, including in the State of
Florida.

22. Defendant Breeze Financial Solutions, Inc. (“Breeze Financial’’), also doing
business as Credit Health Plan and Credit Maximizing Program, is a Florida corporation with its
principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. Breeze
Financial has purportedly provided credit correction services incident to consumers receiving
their purported loan. Although Breeze Financial’s articles of incorporation represent it as a non-
profit corporation, Breeze Financial is organized to carry on business for its own profit or the
profit of its members within the meaning of Section 4 of the FTC Act, 15 U.S.C. § 44. Defendant
Breeze Financial transacts or has transacted business in this district and throughout the United
States, including in the State of Florida.

23. Defendant US Legal Club, LLC (“US Legal”), is a Florida limited liability
company with its principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida
33069. Like Breeze Financial, Defendants have represented US Legal as a service incident to
Defendants’ purported loans. Defendant US Legal transacts or has transacted business in this

district and throughout the United States, including in the State of Florida.
2 of 53

Case 1:20-mc-00004-SPW-TJC_ Document 1_ Filed 04/20/20 BAgG 1
n FLSD Docket 09/29/2017 Page 12 of 37

Case 0:17-cv-60907-FAM Document 127 Enteredo

24. Defendant Active Debt Solutions, LLC (“ADS-Guardian Legal”), formerly
known as Active Debt Solutions, Inc., also doing business as Guardian Legal Center, is a Florida
limited liability company with its principal place of business at 1410 SW 3rd Street, Pompano
Beach, Florida 33069. The name “Guardian Legal” has been formally used by two Corporate
Defendants and was a name employed when convincing consumers that Defendants have taken
over consumers’ pre-existing debt relief services. Defendant ADS-Guardian Legal transacts or
has transacted business in this district and throughout the United States, including in the State of
Florida.

25. Defendant Guardian LG, LLC (“Guardian Legal’), also doing business as
Guardian Legal Group, is a Florida limited liability company with its principal place of business
at 1410 SW 3rd Street, Pompano Beach, Florida 33069. As stated above, the name “Guardian
Legal” is one of the names Defendants have used when convincing consumers they have taken
over consumers’ pre-existing debt relief accounts. Defendant Guardian Legal transacts or has
transacted business in this district and throughout the United States, including in the State of
Florida.

26. Defendant American Credit Security, LLC (“ACS”), formerly known as
American Credit Shield, LLC, is a Florida limited liability company with its principal place of
business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. Defendants have used the
names ‘“‘American Credit Security” and “American Credit Shield” in the process of convincing
consumers they have taken over consumers’ pre-existing debt relief services. Defendant ACS
transacts or has transacted business in this district and throughout the United States, including in

the State of Florida.
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 13 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 13 of 37

27. Defendant Paralegal Support Group, LLC (“PSG”), formerly known as
Paralegal Staff Support LLC, is a Florida limited liability company with its principal place of
business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. PSG has periodically employed
the Individual Defendants and other key personnel and has directed the activities of the other
Corporate Defendants. Defendant PSG transacts or has transacted business in this district and
throughout the United States, including in the State of Florida.

28. Defendant Associated Administrative Services, LLC (“AAS”), also doing
business as Jobfax, is a Florida limited liability company with its principal place of business at
1410 SW 3rd Street, Pompano Beach, Florida 33069. AAS has also periodically employed the
Individual Defendants and other key personnel, and it has acted as a pass through entity for
proceeds from the scheme. Defendant AAS transacts or has transacted business in this district
and throughout the United States, including in the State of Florida.

29. Defendant Viking Management Services LLC (“Viking”) is a Wyoming
limited liability company with its principal place of business at 1410 SW 3rd Street, Pompano
Beach, Florida 33069. Viking is one of the names Defendants have used when convincing
consumers they have taken over consumers’ pre-existing debt relief accounts. Defendant Viking
transacts or has transacted business in this district and throughout the United States, including in
the State of Florida.

30. Defendant Cockburn & Associate LLC (“Cockburn”) is a Florida limited
liability company with its principal place of business at 1410 SW 3rd Street, Pompano Beach,
Florida 33069. Cockburn is another name Defendants have used when convincing consumers

they have taken over consumers’ pre-existing debt relief accounts. Defendant Cockburn transacts

10
Case 1:20-mc-00004-SPW-TJC_. Document 1_ Filed 04/20/2 4. of 53
Case 0:1 f ey-B000//EAM” Document 127 Entered oft FLSD Docker 69/29/2017 Hage 14 of 37

or has transacted business in this district and throughout the United States, including in the State
of Florida.

31. Defendant Omni Management Partners LLC (“Omni”) is a Florida limited
liability with its principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida
33069. “Omni” is yet another name Defendants have used when convincing consumers they have
taken over consumers’ pre-existing debt relief accounts. Defendant Omni transacts or has
transacted business in this district and throughout the United States, including in the State of
Florida.

32. Defendant HP Media, Inc. (“HP Media”) is a Florida corporation with its
principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. HP Media
has employed the Individual Defendants and other key personnel, and it has acted as a pass
through entity for proceeds from the scheme. Defendant HP Media transacts or has transacted
business in this district and throughout the United States, including in the State of Florida.

33. Defendant White Light Media LLC (“White Light”) is a Nevada limited
liability company with its principal place of business at 1410 SW 3rd Street, Pompano Beach,
Florida 33069. White Light has directly received consumer payments and has acted as a pass
through entity for proceeds from the scheme. Defendant White Light transacts or has transacted
business in this district and throughout the United States, including in the State of Florida.

34. Defendant Discount Marketing USA S.A. (“Discount Marketing’’) is a
Panamanian corporation with its principal office at Torre Global Bank, Piso 14, Calle 50,
Panama City, Panama. Discount Marketing has performed sales and “customer service”
functions for Defendants. Defendant Discount Marketing transacts or has transacted business in

this district and throughout the United States, including in the State of Florida.

11
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 page 15 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 15 of 37

35. Relief Defendants JUMJP Pompano, LLC; 1609 Belmont Place LLC; 16S H
Street Lake Worth, LLC; 17866 Lake Azure Way Boca, LLC; 114 Southwest 2nd Street
DBF, LLC; 110 Glouchester St., LLC; 72 SE 6th Ave., LLC; Fast Pace 69 LLC; and
Strategic Acquisitions Two, LLC (the “Florida Relief Defendants”) are Florida limited liability
companies with their principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida
33069. The Florida Relief Defendants have received assets that can be traced directly to
Defendants’ deceptive acts or practices alleged below, and they have no legitimate claim to those
assets. The Florida Relief Defendants transact or have transacted business in this district.

36. Relief Defendant Halfpay International, LLC (the “Delaware Relief
Defendant”), also doing business as 16 H.S. Street 12Plex LLC, 311 SE 3rd St., LLC, 412
Bayfront Drive, LLC, 110 Glouchester St., LLC, 72 SE 6th Ave., LLC, 114 SW 2nd Street JM,
LLC, 8209 Desmond Drive, LLC, and HLFP, LLC, is a Delaware limited liability company with
its principal place of business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. The
Delaware Relief Defendant has received assets that can be traced directly to Defendants’
deceptive acts or practices alleged below, and it has no legitimate claim to those assets. The
Delaware Relief Defendant transacts or has transacted business in this district.

37. Relief Defendant Halfpay NV LLC (the “Nevada Relief Defendant”), also doing
business as Halfpay International LLC, is a Nevada limited liability company with its principal
place of business at 1410 SW 3rd Street, Pompano Beach, Florida 33069. The Nevada Relief
Defendant is authorized to do business in Florida. The Nevada Relief Defendant has received
assets that can be traced directly to Defendants’ deceptive acts or practices alleged below, and it
has no legitimate claim to those assets. The Nevada Relief Defendant transacts or has transacted

business in this district.

12
Case 0:17 60-6000 TEAM” Dosumtent 137 ESea ot FESR DOES 69/26/3817 bags 16 of 37

38. Relief Defendant Nantucket Cove of Illinois, LLC (the “Tllinois Relief
Defendant’) is an Illinois limited liability company with its principal place of business at 1410
SW 3rd Street, Pompano Beach, Florida 33069. The Illinois Relief Defendant has received assets
that can be traced directly to Defendants’ deceptive acts or practices alleged below, and it has no
legitimate claim to those assets. The Illinois Relief Defendant transacts or has transacted
business in this district.

39. Relief Defendant Jack Marcus is an individual who has received assets that can
be traced directly to Defendants’ deceptive acts or practices alleged below, and he has no
legitimate claim to those assets. Jack Marcus resides in this district.

40. Relief Defendant Teresa Duda is an individual who has received assets that can
be traced directly to Defendants’ deceptive acts or practices alleged below, and she has no
legitimate claim to those assets. Teresa Duda resides in this district.

41. Relief Defendant James Marcus is an individual who has received assets that
can be traced directly to Defendants’ deceptive acts or practices alleged below, and he has no
legitimate claim to those assets. James Marcus resides in California and transacts or has
transacted business in this district.

COMMON ENTERPRISE

42. | The Corporate Defendants are operating as a common enterprise while engaging
in the deceptive and unlawful acts and practices alleged below. The Corporate Defendants are
conducting the business practices described below through an interrelated network of companies
that have common officers, managers, business functions, employees, or office locations, and
that have commingled funds. Each Corporate Defendant is jointly and severally liable for the

acts and practices alleged below. In addition, the Individual Defendants have formulated,

13
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 17 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 17 of 37

directed, controlled, had the authority to control, or participated in the acts and practices of the
Corporate Defendants that constitute the common enterprise.
COMMERCE
43. At all times material to this Complaint, Defendants have maintained a substantial
course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44, and as “trade or commerce” is defined in Florida Statutes Section 501.203(8).
DEFENDANTS’ BUSINESS ACTIVITIES

44. Since at least late 2013, Defendants have engaged in a plan, program, or
campaign to offer purported debt consolidation loans and debt relief services throughout the
United States, including in the State of Florida, when in fact they did not make such loans or
provide such services. Consumers impacted by Defendants’ scheme carry significant debt and
include the elderly and disabled.

Defendants’ Bogus Loan Campaign

45. In many instances, Defendants lure consumers with false promises of guaranteed,
low interest rate, debt consolidation loans, when in fact they do not make such loans at all.
Defendants use direct mail, Internet websites, and unsolicited telephone calls to pitch their scam.

46. Defendants’ typical mail solicitation is in the form of a personalized letter to the
consumer’s home address. The letter states it is from the “Customer Approval Center” of
“321LOANS,” “A NOT FOR PROFIT CORPORATION,” and suggests that a low interest rate

loan for tens of thousands of dollars, “Pre-Approval — Guaranteed,” is only a phone call away:

14
Case 1:20-mc-00004-SPW-TJC_ Document 1 _ Filed 04/20/20 BAGS 18 of 53
V-6 n 17 Page 18 of 37

FLSD Docket 09/29/2

Cc
0907-FAM Document 127 Entered o

Customer Approval Center
Approval Gade: 2787 2048

Hosrs of operation: 9:00am to 5:00pm EST

 

4% to 7% Taterest Rate ~ Gararanteed |

Available Loan Amount: $35,000 |
Estimated creditor balances: $28,200 |

Loan Approval nt: 1-855-899-8845
VISIT: https 2linanhelp.com

47. Defendants’ typical letter then instructs consumers to call to receive a loan that

 

will resolve their unsecured debts and build their credit. Defendants tell consumers they will be

able to “[c]ombine all balances on [their] current alleged debt and make one easy payment with

one very low interest rate:”

: aes

Please call our office at 1-855-899-8845 within 7 days of receipt of this notice, After review of your alleged
debt, cur approval department has pre-approved you for a special purpose Ioan op to $35,000, and possibly more.
Your pre-approved his dotemeat rate loan (4% to 7%) will be utilized to resolve vour alleged unsecured

build your credit much quicker than you can on your own. . cob and
Qualified debts include: (Credit Cards, Signatore Louns, Private Student loans, Accounts in Collection, Medical Bills)

This Joan » designed to help you completely eliminate your alleged musecured debt.
° ‘This loan is designed to help yon build your credit, and allow you to re-establish your credit,
* This loan is designed to be extremely affordable to pay back on a monthly basis.

Our cans are fast, simple, and easy. Combine all balances on current debt
With one vory low interest rate (4% to 7%). your ccerent alleged dabe snd make ene easy payment

48. Defendants have also maintained Internet websites that offer low interest rate

loans to help consumers get out of debt. For example, one of Defendants’ websites,
www.321loans.org, has explained: “We offer low interest rate loans to people with all types of

credit scores, from the very bad to the very good. We want to help you get out of debt and get

back on your feet.”

15
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 19 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 19 of 37

49. The “About Us” section of this website has further stated “321 Loans: Easy, Low

Interest Loans” and prominently displayed the following graphic:

SPECIAL PURPOSE LOAN
RATES HIT 4.00% APR

: AMOUNT Beet :
10,000LOAN FOR $239.47/M0
25,000 LOAN FOR  $877.14/M0
50,000 LOAN FOR = $681.69/MO
75,000 LOAN FOR  $870.93/MO

100,000 LOAN $1002.03/MO

SEU UK

Vee Laan ewe ioe Foam |

 

50. Another of Defendants’ websites, www.321badcreditloans.com, claimed:
“Regardless of your credit score, we can offer you low interest rates to help you get out of your
debt.”

51. Yet another of Defendants’ websites, www.321 financial.com, contains the
following “review:”

I had about $30000 in total debt including credit cards and medical bills and a few
payday loans that were just killing me each month, I was paying about 800 on the
payday loans alone and Cliff at 321 Financial was able to get me to a 9% interest
rate on all of my debt and lower my payment to 600 a month. I couldn’t be
happier with the process, they were also able to get 3 removed off my credit
report that was showing up negatively. Please give these [sic] a call, don’t waste
your time with other companies.

-Aaron O

16
Case 1:20-mc-00004-SPW-TJC_ Document 1_ Filed 04/20/20 Page 20 of 5
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 20 of 37

52. | When consumers call the phone number listed in the mailer, or when Defendants
contact consumers through unsolicited telephone calls, Defendants lead consumers to believe
that their debts will be paid off. For example, Defendants promise consumers low interest rate
loans in the exact amount of their total unsecured debt, plus interest. These amounts range from
$10,000 to $60,000 or more. Defendants also quote attractive monthly payments that are
significantly less than what consumers are paying their creditors.

53. Asan added benefit, Defendants also tell consumers they will become part of a
non-profit service that works to dismiss or settle the debts. Defendants tell consumers their
purported non-profit status enables them to provide the loans at such low interest rates. In
addition, Defendants tell consumers that, as a non-profit, they have legal teams of attorneys who
will work to get consumers’ debts dismissed or settled, and a credit corrections group who will
improve consumers’ credit. Defendants sometimes explain that any money they earn comes from
the interest rates consumers will pay, or from any difference between what consumers pay them
and the debts they are able to dismiss or settle.

54. Many consumers are tens of thousands of dollars in debt and are looking to
consolidate their debt at a significantly lower interest rate and reduced monthly payment. Many
consumers also state that Defendants’ purported non-profit status is important, as it makes
Defendants and their offers appear more credible and legitimate.

55. Often, while remaining on the line, Defendants’ telemarketers email consumers an
electronic link to 50-75 pages of documents designed to look much like a loan agreement,
including a Truth in Lending Statement and loan repayment terms. Defendants show consumers

highlighted areas within the documents and ask them to simply initial and sign by clicking

17
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 21 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 21 of 37

through those areas in order to finish processing the loan. Consumers are generally unaware that
the documents contain language that contradicts representations made by the telemarketers.

56. Believing Defendants will pay their debts or get them settled or dismissed,
consumers agree to have their bank accounts immediately debited for their first loan
“repayment” or for a processing fee. Then, consumers continue “repaying” their loan each month
through automatic bank debits ranging from $200 to $1,000 or more.

Defendants’ Account Takeover Campaign

57. In Defendants’ account takeover campaign, Defendants call consumers already
enrolled with third-party debt relief providers and inform them that Defendants are taking over
the servicing of their debt relief accounts. Many of these consumers have worked for years with
their third-party debt relief providers and have saved money in established escrow accounts for
use in negotiating with creditors. Many consumers’ escrow balances are in the thousands.

58. Defendants falsely promise they will continue to perform the same or similar debt
relief services for these consumers. They instruct consumers to transfer all the money from their
escrow accounts to Defendants. In addition, Defendants set up recurring monthly withdrawals
from the consumers’ checking accounts ranging from $200 to $1,000 or more.

Regardless of the Campaign, Consumers Get Nothing for Their Money

59. | Once hooked through Defendants’ misrepresentations, consumers often hear
nothing from Defendants except, perhaps, in the form of a monthly telephone call to see how
consumers are doing or through email payment reminders. With the purported loans, consumers
sometimes also receive payment confirmations reinforcing the myth that consumers are repaying
a debt consolidation loan. The confirmations typically specify that the “Amount Applied to Fees

(if any)” is $0.00.

18
Case 1:20-mc-00004-SPW-TJC Document 1_ Filed 04/20/20 Page 22 of 5
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 22 of 37

60. At some point, consumers typically hear from their creditors, who often inform
the consumers that their bills are unpaid and their accounts are going into default. When asked,
consumers’ creditors often inform the consumers that Defendants have not contacted the
creditors to seek to pay, settle, or dismiss the consumers’ debts.

61. | When consumers ask Defendants why their debts have not been paid as promised,
Defendants continue to mislead consumers by stringing them along with false explanations,
including that Defendants need time to validate consumers’ debts or confirm payoff amounts.
Defendants also insist that consumers refrain from paying their creditors.

62. | When consumers demand proof of Defendants’ efforts to pay, settle, or dismiss
their debts, Defendants sometimes send a form letter to consumers’ creditors in the consumers’
own names without first ascertaining the truth of the statements in the letter. The form letter
suggests the consumers will be filing bankruptcy or disputes the validity of the consumer’s debts.

63. In many instances, it is not until consumers demand cancellation and a return of
their money, threaten legal action, or complain to law enforcement or the Better Business Bureau
that consumers finally discover Defendants intend to keep all of consumers’ money, including
any loan “repayments” or funds transferred from consumers’ escrow accounts, as “fees.”
Consumers who once thought their debts would be reduced and paid are essentially told that their
debts have more than doubled—not only do consumers still owe their original debts, they now
learn Defendants expect an equal amount in “fees.”

64. Defendants typically refuse to return consumers’ money and, in many instances,
threaten to report, and do report, the purported loan to credit bureaus if consumers do not

continue to pay.

19
Case 1:20-mc-00004-SPW-TJC Documenti Filed 04/20/20 Page 23 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 23 of 37

65. | While Defendants collect millions from consumers, consumers get little to
nothing in return. Defendants do not provide a debt consolidation loan and generally do not pay,
settle, or obtain dismissals of consumers’ debts. Nor do they improve consumers’ credit. Instead,
Defendants leave consumers in much worse financial positions. In many instances, Defendants
bilk thousands of dollars from consumers, most of whom are already in financial distress. Some
consumers are eventually sued by their creditors, and some are forced to file bankruptcy. Often,
consumers’ credit ratings are severely damaged.

All Corporate Defendants Are For-Profit Entities

66. Although at least four Corporate Defendants are held out as non-profit entities
(FFN, 321Loans, Instahelp-HAG, and Breeze Financial), they operate for the benefit of
themselves and their members.

67. By way of example:

A. Defendants have transferred millions of dollars from the purported non-
profit companies’ bank accounts to for-profit companies’ bank accounts.

B. Defendants have used the assets of Corporate Defendants, including those
held out as non-profit entities, to spend lavishly on themselves and their
workers, including millions in real estate, tens of thousands on Rolex
watches, and hundreds of thousands in withdrawals by Individual
Defendant Marcus.

C. Sales training manuals teach “The Art of the Sale” and the importance of
qualifying consumers who can pay by explaining that “the more time you
spend qualifying the prospect, the less time you will waste pitching

unqualified people for hours only to find out they HAVE NO $$$.”

20
Case 0:17 ev-BO00 7 EAM Document 197 entered on FLEB Docker 09/20/2017 ‘Page 24 of 37

Training manuals also advise, “[w]hat is MOST important and something
that many salespeople miss when they go into a call wanting to create
value, they forget the goal is to make a sale . .. So remember your ABC’s
— Always Be Closing!”
68. Any representations that debt relief services are offered or provided by a non-
profit entity are false.
VIOLATIONS OF THE FTC ACT
69. Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts
or practices in or affecting commerce.”
70. | Misrepresentations or deceptive omissions of material fact constitute deceptive
acts or practices prohibited by Section 5(a) of the FTC Act.
COUNT I

Misrepresentations in Violation of Section 5(a)
(By Plaintiff FTC)

71. In numerous instances in connection with the advertising, marketing, promotion,
offering for sale, or sale of debt relief programs or services, Defendants have represented,
directly or indirectly, expressly or by implication, that:

A. Defendants will provide consumers a low interest rate loan to pay off
consumers’ unsecured debts;

B. Defendants will negotiate, settle, or alter the terms of payment or other
terms of consumers’ unsecured debts to reduce the balance, interest rate,
or fees owed to a creditor or debt collector;

C. Defendants will otherwise eliminate consumers’ unsecured debts;

21
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 25 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 25 of 37

D. The debt relief program or service is offered or provided by a non-profit
entity; and

E. The debt relief program or service will improve consumers’
creditworthiness.

72. In truth and in fact, the representations set forth in Paragraph 62 of this complaint
were false or not substantiated at the time the representations were made.

73. Therefore, Defendants’ representations as set forth in Paragraph 62 of this
Complaint are false and misleading and constitute deceptive acts or practices in violation of
Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

VIOLATIONS OF THE TELEMARKETNG SALES RULE

74. | Congress directed the FTC to proscribe rules prohibiting abusive and deceptive
telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101-6108. The
FTC adopted the original TSR in 1995, extensively amended it in 2003, and amended certain
provisions thereafter. 16 C.F.R. Part 310.

75. Defendants are “seller[s]” or “telemarketer[s]” engaged in “telemarketing” as
defined by the TSR, 16 C.F.R. § 310.2(dd), (ff), and (gg). A “‘seller” means any person who, in
connection with a telemarketing transaction, provides, offers to provide, or arranges for others to
provide goods or services to a customer in exchange for consideration. 16 C.F.R. § 310.2(dd). A
“telemarketer” means any person who, in connection with telemarketing, initiates or receives
telephone calls to or from a customer or donor. 16 C.F.R. § 310.2(ff). “Telemarketing” means a
plan, program, or campaign which is conducted to induce the purchase of goods or services or a
charitable contribution, by use of one or more telephones and which involves more than one

interstate telephone call. 16 C.F.R § 310.2(gg).

22
Case 1:20-mc-00004-SPW-TJC_ Document 1 File ed 04/20/20 Page 26 of 53
Case 0:17- ev-60907- FAM Document 127 Entered on FLS Docket 09/29/201 i7 Page 26 of 37

76. Defendants are sellers or telemarketers of “debt relief services” as defined by the
TSR, 16 C.F.R § 310.2(0). Under the TSR, a “debt relief service” means

any program or service represented, directly or by implication, to renegotiate,

settle, or in any way alter the terms of payment or other terms of the debt between

a person and one or more unsecured creditors or debt collectors, including, but not

limited to, a reduction in the balance, interest rate, or fees owed by a person to an

unsecured creditor or debt collector.
16 C.F.R § 310.2(0).

77. The TSR prohibits sellers and telemarketers from misrepresenting, directly or by
implication, any material aspect of any debt relief service, including, but not limited to, the effect
of the service on a consumer’s creditworthiness, and whether a debt relief service is offered or
provided by a non-profit entity. 16 C.F.R. § 310.3(a)(2)(x).

78. | The TSR also prohibits sellers and telemarketers from requesting or receiving
payment of any fee or consideration for any debt relief service until and unless:

A. The seller or telemarketer has renegotiated, settled, reduced, or otherwise
altered the terms of at least one debt pursuant to a settlement agreement,
debt management plan, or other such valid contractual agreement executed
by the customer;

B. The customer has made at least one payment pursuant to that settlement
agreement, debt management plan, or other valid contractual agreement
between the customer and the creditor or debt collector; and

C. To the extent that debts enrolled in a service are renegotiated, settled,
reduced, or otherwise altered individually, the fee or consideration either:

i. Bears the same proportional relationship to the total fee for

renegotiating, settling, reducing, or altering the terms of the entire

23
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 27 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 27 of 37

debt balance as the individual debt amount bears to the entire debt
amount. The individual debt amount and the entire debt amount are
those owed at the time the debt was enrolled in the service; or

il. Is a percentage of the amount saved as a result of the renegotiation,
settlement, reduction, or alteration. The percentage charged cannot
change from one individual debt to another. The amount saved is
the difference between the amount owed at the time the debt was
enrolled in the service and the amount actually paid to satisfy the
debt.

16 C.F.R. § 310.4(a)(5)().

79. Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and
Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an
unfair or deceptive act or practice in or affecting commerce, in violation of section 5(a) of the
FTC Act, 15 U.S.C. § 45(a).

80. Section 510.203(3), Florida Statutes, establishes that a violation of the FDUTPA
may be based upon any of the following: (a) any rules promulgated pursuant to the FTC Act; (b)
the standards of unfairness and deception set forth and interpreted by the FTC or the federal
courts; or (c) any law, statute, rule, regulation or ordinance which proscribes unfair methods of
competition, or unfair, deceptive, or unconscionable acts or practices. Therefore, Defendants’

failure to comply with the TSR, as set forth below, constitute per se violations of the FDUTPA.

24
Case 1:20-mc-00004-SPW-TJC_ Document 1_ Filed 04/20/20 Bags 28 0
Case 0:17-cv-60907-FAM Document 127 Entered on FL SB D Docket 09/29/2017 Page 28 of 37

COUNT It

Misrepresentations About Debt Relief Services
(By Both Plaintiffs)

81. In numerous instances, in connection with the telemarketing of debt relief
programs or services, Defendants have misrepresented, directly or indirectly, expressly or by

implication, material aspects of debt relief services, including but not limited to:

A. That Defendants will pay off or otherwise eliminate consumers’ unsecured
debts;
B. That Defendants will negotiate, settle, or alter the terms of payment or

other terms of consumers’ unsecured debts to reduce the balance, interest
rate, or fees owed to a creditor or debt collector;
C. The effect of the service on a consumer’s creditworthiness; and
D. That the debt relief service is offered or provided by a non-profit entity.
82. Defendants’ acts and practices, as described in Paragraph 72 of this Complaint,
are deceptive telemarketing acts or practices that violate Section 310.3(a)(2)(x) of the TSR, 16
C.F.R. § 310.3(a)(2)(x).
COUNT Il

Advance Fee for Debt Relief Services
(By Both Plaintiffs)

83. In numerous instances in connection with the telemarketing of debt relief
programs or services, Defendants have requested or received payment of a fee or consideration
for debt relief services before:

A. Defendants have renegotiated, settled, reduced, or otherwise altered the

terms of at least one debt pursuant to a settlement agreement, debt

25
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 29 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 29 of 37

management plan, or other such valid contractual agreement executed by
the customer; and
B. The customer has made at least one payment pursuant to that settlement
agreement, debt management plan, or other valid contractual agreement
between the customer and the creditor.
84. Defendants’ acts and practices, as described in Paragraph 74 of this Complaint,
are deceptive telemarketing acts or practices that violate Section 310.4(a)(5)(i) of the TSR, 16
C.F.R. § 310.(4)(a)(5)().

VIOLATIONS OF THE FLORIDA UNFAIR AND DECEPTIVE
TRADE PRACTICES ACT

COUNT IV
(By Plaintiff State of Florida)

85. Asset forth in Paragraphs 1 through 59 above, which allegations are incorporated
as if set forth herein, Defendants have committed acts and practices that are unfair or deceptive
in violation of the FDUTPA.

86. Section 501.204(1), Florida Statutes, declares that “unfair or deceptive acts or
practices in the conduct of any trade or commerce are hereby declared unlawful.”

87. Inthe course of Defendants’ trade or commerce, Defendants have committed acts
or practices that are unfair or deceptive in violation of the FDUTPA, including making false or
misleading representations, directly or indirectly, expressly or by implication, in connection with
the advertising, marketing, promotion, offering for sale, or sale of debt relief programs or
services, including, but not limited to, that:

A. Defendants will provide consumers a low interest rate loan to pay off

consumers’ unsecured debts;

26
Case 1:20-mc-00004-SPW-TJC Document 1 _Filed_04/20/20, P 30 of 53
Case 0:17-ev-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 30 of 37
B. Defendants will negotiate, settle, or alter the terms of payment or other

terms of consumers’ unsecured debts to reduce the balance, interest rate,

or fees owed to a creditor or debt collector;

C. Defendants will otherwise eliminate consumers’ unsecured debts;

D. The debt relief program or service is offered or provided by a non-profit
entity; and

E. The debt relief program or service will improve consumers’
creditworthiness.

88. In truth and in fact, in numerous instances, such representations were false or
unsubstantiated at the time the representations were made.

89. The Individual Defendants are personally liable for the unlawful acts and
practices of the Corporate Defendants, as each of the Individual Defendants has the authority and
power to control or direct the conduct at issue herein and/or actually participated in and directed
the conduct at issue herein.

90. The acts and practices of the Defendants as set forth herein are misleading or
deceptive and likely to mislead consumers acting reasonably, and consumers within the State of
Florida and elsewhere were actually misled by the acts and practices of the Defendants recited
herein.

RELIEF DEFENDANTS

COUNT V
(By Both Plaintiffs)

91, The Florida, Delaware, Nevada, and Illinois Relief Defendants, and Jack Marcus,
Teresa Duda, and James Marcus (collectively, “Relief Defendants”) have received, directly or

indirectly, assets from Defendants that are traceable to the deceptive acts or practices described

27
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 31 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 31 of 37

herein.

92. Relief Defendants have no legitimate claim to such assets, and Relief Defendants
would be unjustly enriched if they are not required to disgorge the assets or the value of the
benefit they received as a result of Defendants’ deceptive acts or practices.

93. By reason of the foregoing, Relief Defendants hold assets in constructive trust for
the benefit of Defendants’ consumers.

CONSUMER INJURY

94. Consumers have suffered and will continue to suffer substantial injury as a result
of Defendants’ violations of the FTC Act, the TSR, and the FDUTPA. In addition, Defendants
have been unjustly enriched as a result of their unlawful acts or practices. Absent injunctive
relief by this Court, Defendants are likely to continue to injure consumers, reap unjust
enrichment, and harm the public interest.

THE COURT’S POWER TO GRANT RELIEF

95. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
injunctive and such other relief as the Court may deem appropriate to halt and redress violations
of any provision of law enforced by the FTC. The Court, in the exercise of its equitable
jurisdiction, may award ancillary relief, including rescission or reformation of contracts,
restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and
remedy any violation of any provision of law enforced by the FTC.

96. Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b), authorizes this Court
to grant such relief as the Court finds necessary to redress injury to consumers resulting from
Defendants’ violations of the TSR, including the rescission or reformation of contracts, and the

refund of money.

28
Case 1:20-mc-00004-SPW-TJC Document 1_ Filed 04/20/20 page 320
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 32 of 37

97. Section 4(a) of the Telemarketing Act, 15 U.S.C. § 6103(a), empowers this Court
to grant the State of Florida injunctive and such other relief as the Court may deem appropriate
to halt violations of the TSR and to redress injury to consumers, including the award of
restitution and other compensation.

98. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction to allow
Plaintiff State of Florida to enforce its state law claims against Defendants in this Court for
violations of the FDUTPA. Florida Statutes Section 501.207 authorizes this Court to grant such
relief as the Court finds necessary to redress injury to consumers resulting from Defendants’
violations of the FDUTPA, including injunctive relief, rescission or reformation of contract,
restitution, the refund of monies paid, and the disgorgement of ill-gotten monies.

PRAYER FOR RELIEF

99. Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. §
53(b), Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b), and the Court’s own
equitable powers; and Plaintiff State of Florida, pursuant to Section 4(a) of the Telemarketing
Act, 15 U.S.C. § 6103(a), Florida Statutes §§ 501.207 and 501.2105, and as authorized by the
Court’s own equitable powers, request that the Court:

A. Award Plaintiffs such preliminary injunctive and ancillary relief as may be
necessary to avert the likelihood of consumer injury during the pendency of this action and to
preserve the possibility of effective final relief, including but not limited to, temporary and
preliminary injunctions, an order freezing assets, immediate access, and appointment of a
receiver;

B. Enter a permanent injunction to prevent future violations of the FTC Act,

the TSR, and the FDUTPA by Defendants;

29
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 33 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 33 of 37

C. Award such relief as the Court finds necessary to redress injury to
consumers resulting from Defendants’ violations of the FTC Act, the TSR, and the FDUTPA,
including but not limited to, rescission or reformation of contracts, restitution, the refund of
monies paid, and the disgorgement of ill-gotten monies; and

D. Award Plaintiff FTC the costs of bringing this action and Plaintiff State of
Florida its attorneys’ fees and costs in bringing this action, as well as such other and additional

relief as the Court may determine to be just and proper.

30
Cas

Dated: September 29, 2017.

e 1:20-mc-00004-SPW-TJC _Document 1 _File ro § 04/20/20 e 34 of 53
Case 0:17 ty-BOS0P- FAM. Document 127 entered on FLED Docket 09/29/5017 6.

age 34 of 37

Respectfully submitted,

DAVID SHONKA
Acting General Counsel

/s/ Valerie M. Verduce

 

VALERIE M. VERDUCE, Special Bar No. A5500477
vwverduce@ftc.gov; (404) 656-1355

/s/ Angeleque P. Linville

 

ANGELEQUE P. LINVILLE, Special Bar No. A5502336
alinville@ftc.gov; (404) 656-1354

Federal Trade Commission

225 Peachtree Street, Suite 1500
Atlanta, GA 30303

Telephone: (404) 656-1355
Facsimile: (404) 656-1379

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

PAMELA JO BONDI
Attorney General, State of Florida

/s/ Ryann Flack

 

Ryann Flack, Florida Bar No. 0018442
Assistant Attorney General

Ronnie Adili, Florida Bar No. 140473
Assistant Attorney General

Office of the Attorney General
Consumer Protection Division
SunTrust International Center

1 S.E. 3% Avenue, Suite 900

Miami, FL 33131

Flack Telephone: (786) 792-6249
Ryann.Flack@myfloridalegal.com
Adili Telephone: (954) 712-4628
Ronnie.Adili@myfloridalegal.com

Attorneys for Plaintiff
STATE OF FLORIDA

31
Case 1:20-mc-00004-SPW-TJC Document 1_ Filed 04/20/20 Page 35 of 53
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Page 35 of 37

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 29th day of September, 2017, I electronically filed the
foregoing document with the Clerk of the Court by using the CM/ECF system. I also certify that
the foregoing document is being served this date on all counsel of record on the attached Service
List via transmission of Notices of Electronic Filing generated by the CM/ECF system, or for
those counsel or parties who are not authorized to receive CM/ECF Notices of Electronic Filing,
is being served in the manner specified.

/s/ Angeleque P. Linville

 

Angeleque P. Linville

32
Case 0:7: 89-B0007 CAN Doainent 197 OG eee ot eLeB a 68/26/8897 © Bage'36 of 37

SERVICE LIST

Jonathan E. Perlman, Esq.
jperlman@gijb-law.com
Gregory M. Garno, Esq.
ggamo@gjb-law.com
Allison Day, Esq.

aday@gjb-law.com
Theresa M.B. Van Vliet, Esq.

tvanvliet@gjb-law.com

Genovese Joblove & Battista, P.A.
Miami Tower, 44th Floor

100 Southeast 2nd Street

Miami, FL 33131

Telephone: (305) 349-2300
Facsimile: (305) 349-2310
Receiver and his Counsel

Rachel Hirsch, Esq.

rhirsch@ifrahlaw.com
A. Jeff Ifrah, Esq.

ieff@ifrahlaw.com

Ifrah Law

1717 Pennsylvania Avenue, NW, Suite 650

Washington, DC 20006

Maurice B. VerStandig, Esq.

mac@mbvesq.com

The VerStandig Law Firm, LLC

12505 Park Potomac Avenue, Sixth Floor

Potomac, Maryland 20854

Counsel for Defendant Jeremy Lee Marcus and

Relief Defendants Halfpay International, LLC; Halfpay NV LLC;
JLMJP Pompano, LLC; and Nantucket Cove of Illinois, LLC

Edward Shohat, Esq.

eshohat@joneswalker.com

Barry S. Turner, Esq.

bturner@joneswalker.com

JONES WALKER, LLP

201 S. Biscayne Blvd, 26th Floor

Miami, Florida 33131

Counsel for Defendants Craig Davis Smith and Yisbet Segrea

33
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 37 0
Case 0:17-cv-60907-FAM Document 127 Entered on FLSD Docket 09/29/2017 Bage 37 of 37

Via service of process:

Viking Management Services LLC

Capital Administrators, LLC, Registered Agent
1712 Pioneer Ave, Ste 115

Cheyenne, WY 82001

Cockburn & Associate LLC

Omni Management Partners LLC

HAP Media, Inc.

c/o Seth E. Ellis, Esq., Registered Agent
Tripp Scott

4755 Technology Way, Ste 205

Boca Raton, FL 33431

White Light Media LLC

c/o Incorporation Services, Inc., Registered Agent
3773 Howard Hughes Parkway, Suite 500S

Las Vegas, NV 89169

Discount Marketing USA S.A.

c/o Barry Turner, Counsel to Craig Davis Smith, Secretary and Director
Jones Walker LLP

201 S. Biscayne Blvd, Ste. 2600

Miami, FL 33131

or c/o Jeremy Lee Marcus, President and Director

300 Royal Plaza Drive

Fort Lauderdale, FL 33301

Jack Marcus

6436 Grand Cypress Cir.

Lake Worth, FL 33463

Or such other address as service may be made

Teresa Duda

110 Glouchester Street

Boca Raton, FL 90230

Or such other address as service may be made

James Marcus

6665 Green Valley Circle, #222

Culver City, CA 90230

Or such other address as service may be made

34
Case 1:20-mc-00004-SPW-TJC _ Document 1 Filed 04/20/20. Page 38 of 53
Case 0: THe y-60907 -FAM Document 127-1 Entered on FLSD Docket 09/28/3017 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida
Federal Trade Commission and State of Florida
)
)
Plaintiff(s) )
v. Civil Action No. 17-cv-60907-MORENO/TURNOFF
Jeremy Lee Marcus, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 39 of 53
Case 0:17-cv-60907-FAM Document 127-1 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
1 I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 1:20-mc-00004-SPW-TJC Documenti Filed 04/20/20 Page 40 of 53
Case 0:17-cv-60907-FAM Document 127-2 Entered on FLSD Docket 09/29/2017 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida
Federal Trade Commission and State of Florida
)
)
Plaintiff(s) )
Vv. Civil Action No. 17-cv-60907-MORENO/TURNOFF
Jeremy Lee Marcus, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 41 of 53
Case 0:17-cv-60907-FAM Document 127-2 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

 

was received by me on (date)

CJ I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; Or
© I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
4-SPW-T
ocument

Case o:T7S6-b5S07 FANS

AO 440 (Rev. 06/12) Summons in a Civil Action

1657 ROS ay ‘bn AS

Hocker og) 3815017 “Page 1 of 2

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida
Federal Trade Commission and State of Florida
)
)
Plaintiff(s) )
v. )
)
Jeremy Lee Marcus, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Civil Action No. 17-cv-60907-MORENO/TURNOFF

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you

are the United States or a United States agency, or an officer or employee of the

United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Valerie M. Verduce, Esq.
Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 43 of 53
Case 0:17-cv-60907-FAM Document 127-4 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

 

was received by me on (date)

(7 I personally served the summons on the individual at (place)

 

on (date) ; Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; or
( I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 1:20-mc-00004-SPW-TJC _Document 1 Filed 04/20/20 Page 44 of 5
Case 0:17-cv- 66907 -FAM Document 127-5 Entered on FLSD Docket 09/29/2017 Page 1of2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

Federal Trade Commission and State of Florida

 

Plaintiff(s)

v. Civil Action No. 17-cv-60907-MORENO/TURNOFF

Jeremy Lee Marcus, et al.

 

Defendant(s)

Nee? Nee Nee” Nene Nene Smee Nome Nee Nee” Neer? “Nee? Nee”

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Valerie M. Verduce, Esa.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 45 of 53
Case 0:17-cv-60907-FAM Document 127-5 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

 

was received by me on (date)

CJ I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
© I returned the summons unexecuted because 5 or
C1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 1:20-mc-00004-SPW-TJC Document 1 Filed 04/20/20 Page 46 of 53
Case 0:17-cv-60907-FAM Document 127-6 Entered on FLSD Docket 09/29/2017 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida
Federal! Trade Commission and State of Florida
)
)
Plaintiff(s) )
Vv. Civil Action No. 17-cv-60907-MORENO/TURNOFF
Jeremy Lee Marcus, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Viking Management Services LLC
clo Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 47 of 53
Case 0:17-cv-60907-FAM Document 127-6 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

 

on (date) ; Or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

0} I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; Or
I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 0:.T7.W-BOSO7-EAM Dogument 127-7° Entered on ELSD Docker 09/28/3017 “Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

Federal Trade Commission and State of Florida

 

Plaintiff(s)

v. Civil Action No. 17-cv-60907-MORENO/TURNOFF

Jeremy Lee Marcus, et al.

 

Defendant(s)

ee i

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 49 of 53
Case 0:17-cv-60907-FAM Document 127-7 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y))

This summons for (name of individual and title, if any)

 

was received by me on (date)

( I personally served the summons on the individual at (piace)

 

on (date) 3 or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
1 I returned the summons unexecuted because ; Or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:20-mc-00004-SPW-TJC Document 1 Filed_04/20/20_ Page 50 of 53
Case 0:17-cv-60907-FAM Document 127-8 Entered on FLSD Docket 09/29/2017 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

Federal Trade Commission and State of Florida

 

Plaintiff(s)

v. Civil Action No. 17-cv-60907-MORENO/TURNOFF

Jeremy Lee Marcus, et al.

 

Defendant(s)

Nowe Nome Neer Nee Nee nee Nee” Nee Nee Nee Nee eee”

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Viking Management Services LLC
clo Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 51 of 53
Case 0:17-cv-60907-FAM Document 127-8 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; Or
1 I returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 52 of 5
Case 0:17-cv-60907-FAM Document 127-9 Entered on FLSD Docket 09/29/2017 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Florida
Federal Trade Commission and State of Florida
)
)
Plaintiffs) )
Vv. Civil Action No. 17-cv-60907-MORENO/TURNOFF
Jeremy Lee Marcus, et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Viking Management Services LLC
c/o Capital Administrations LLC
1712 Pioneer Avenue, Suite 115
Cheyenne, Wyoming 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Valerie M. Verduce, Esq.

Angeleque P. Linville, Esq.
Federal Trade Commission
225 Peachtree Street, NE
Suite 1500

Atlanta, GA 30303

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-mc-00004-SPW-TJC Document1 Filed 04/20/20 Page 53 of 53
Case 0:17-cv-60907-FAM Document 127-9 Entered on FLSD Docket 09/29/2017 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 17-cv-60907-MORENO/TURNOFF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; Or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) : or

(1 I returned the summons unexecuted because ; or
O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
